Citation Nr: 1043909	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-05 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-
connected status-post anterior cruciate ligament reconstruction 
of the left knee (hereinafter, "left knee disorder").

2.  Entitlement to service connection for a left hip disorder, to 
include as secondary to service-connected left knee disorder.

3.  Entitlement to service connection for a right knee disorder, 
to include as secondary to service-connected left knee disorder.

4.  Entitlement to service connection for a left ankle disorder, 
to include as secondary to service-connected left knee disorder.

5.  Entitlement to service connection for a right ankle disorder, 
to include as secondary to service-connected left knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to March 1996.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in March 2009.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

In April 2009, the Board remanded this case for further 
evidentiary development to include a new examination to evaluate 
the severity of the service-connected left knee disorder, as well 
as to address the Veteran's contention of secondary service 
connection.  Such an examination was accomplished in January 
2010, and all other development directed by this examination 
appears to have been accomplished.  Accordingly, a new remand is 
not required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).
FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  The Veteran's service-connected left knee disorder is not 
manifested by limitation of flexion to 30 degrees or less, or 
extension limited to 15 degrees or more, even when taking into 
account his complaints of pain; nor recurrent subluxation or 
instability.

3.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's current 
disabilities of the left hip, right knee, and both ankles were 
incurred in or otherwise the result of active service, to include 
as secondary to his service-connected left knee disorder.  


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected left knee disorder are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 
(2010).

2.  Service connection is not warranted for a left hip disorder, 
to include as secondary to a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).

3.  Service connection is not warranted for a right knee 
disorder, to include as secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).

4.  Service connection is not warranted for a left ankle 
disorder, to include as secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).
5.  Service connection is not warranted for a right ankle 
disorder, to include as secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in November 2004, which is clearly 
prior to the January 2005 rating decision that is the subject of 
this appeal.  He was also sent additional notification via a May 
2009 letter, followed by readjudication of the appeal by a May 
2010 Supplemental Statement of the Case which "cures" the timing 
problem associated with inadequate notice or the lack of notice 
prior to the initial adjudication.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d 
at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claims, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, the Veteran was also apprised of the requisite 
information regarding disability rating(s) and effective date(s) 
mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  The 
Veteran's service treatment records are on file, as are various 
post-service medical records.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, to include at the March 2009 Board hearing.  Nothing 
indicates the Veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  
Moreover, he was accorded VA medical examinations regarding this 
case in December 2004 and January 2010, the latter of which 
included opinions that addressed his service connection claims.  
As these opinions were based upon both a medical evaluation of 
the Veteran, and an accurate understanding of his medical history 
based upon review of his VA claims folder, the Board finds they 
are supported by an adequate foundation.  The Board notes that, 
as detailed in the April 2009 remand, the Veteran has criticized 
the adequacy of the December 2004 VA examination.  However, no 
inadequacies, inaccuracies or prejudices have been demonstrated 
with respect to the January 2010 examination, nor has the Veteran 
indicated his left knee has increased in severity since that 
examination.  Accordingly, the Board finds that these 
examinations are adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the Veteran 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 C.F.R. 
§ 4.45.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, the Court recently held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

Diagnostic Code 5256 provides for ankylosis of the knee.  Under 
this Code, favorable ankylosis of either knee warrants a 30 
percent evaluation.  Ankylosis is considered to be favorable when 
the knee is fixed in full extension, or in slight flexion at an 
angle between 0 degrees and 10 degrees.  A 40 percent evaluation 
requires that the knee be fixed in flexion at an angle between 10 
degrees and 20 degrees.  When the knee is fixed in flexion 
between 20 degrees and 45 degrees, a 50 percent rating is 
assigned.  A 60 percent rating is warranted for extremely 
unfavorable ankylosis, with the knee fixed in flexion at an angle 
of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
moderate impairment, while a 30 percent evaluation requires 
severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, when there is cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint, a 20 percent is assignable.  38 C.F.R. § 
4.71a.

Under Diagnostic Code 5259, a 10 percent rating is assigned for 
cartilage, semilunar, removal of, symptomatic. This Code does not 
provide for a disability rating in excess of 10 percent.  38 
C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of the 
leg.  Where flexion is limited to 60 degrees, a 0 percent rating 
is provided; when flexion is limited to 45 degrees, 10 percent is 
assigned; when flexion is limited to 30 degrees, 20 percent is 
assigned; and when flexion is limited to 15 degrees, 30 percent 
is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of 
the leg.  When there is limitation of extension of the leg to 5 
degrees, a zero percent rating is assigned; when the limitation 
is to 10 degrees, a 10 percent rating is assignable; when the 
limitation is to 15 degrees, 20 percent is assigned; when 
extension is limited to 20 degrees, 30 percent is assigned; when 
extension is limited to 30 degrees, 40 percent is assigned; and 
when it is limited to 45 degrees, 50 percent is assigned.  38 
C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 
0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula. With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned. Moderate knee or 
ankle disability warrants a 20 percent rating. A 30 percent 
rating is assigned when there is marked knee or ankle disability. 
When there is nonunion with loose motion, requiring brace, a 40 
percent rating is warranted.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5263, when there is genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight- 
bearing objectively demonstrated), a 10 percent rating is 
warranted. This Code does not provide for a disability rating in 
excess of 10 percent.  38 C.F.R. § 4.71a.

The Board notes that the required manifestations for evaluation 
under Diagnostic Codes 5256 (knee, ankylosis), 5258 (cartilage, 
dislocated, semilunar), 5259 (symptomatic removal of semilunar 
cartilage), 5262 (tibia and fibula, impairment of), and 5263 
(genu recurvatum) are not applicable, as the presence of 
ankylosis of the left knee, dislocation or removal of the 
semilunar cartilage, impairment of the tibia or fibula, or genu 
recurvatum have not been demonstrated.

The Board acknowledges that the record indicates the Veteran's 
left knee has been manifested by complaints of pain.  However, 
the issue is whether his pain is of such severity as to warrant a 
rating in excess of 10 percent.  For the reasons detailed below, 
the Board finds that it does not.

In this case, the left knee disorder is not manifested by 
limitation of flexion to 30 degrees or less, or extension limited 
to 15 degrees or more, even when taking into account his 
complaints of pain.  For example, the December 2004 VA medical 
examination found the Veteran's gait to be normal.  Further, both 
of his knees appeared normal, with the left knee having extension 
to zero degrees and flexion to 135 degrees.  Moreover, it was 
noted that with repetitive motion, there was no additional 
limitation based on pain, fatigue, weakness, lack of endurance, 
or incoordination.

The Board reiterates that the Veteran criticized the adequacy of 
the December 2004 VA examination.  However, its findings are 
consistent with the more recent January 2010 VA medical 
examination in that the latter showed range of motion of the left 
knee to have extension to zero degrees, and flexion to 120 
degrees.  Moreover, there was no additional limitation of motion 
with repetitive use.  There was also no joint effusion, edema, 
tenderness, redness heat, abnormal movement, guarding movement, 
drainage, weakness, nor objective evidence of pain, nor signs of 
abnormal weight bearing or ankylosis of the left knee.

None of the other medical evidence of record reflects limitation 
of flexion and/or extension to the extent necessary for a rating 
in excess of 10 percent in this case. 
The General Counsel for VA, in a precedent opinion dated July 1, 
1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  General Counsel stated that when 
a knee disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion which at least meets 
the criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  General Counsel subsequently held in 
VAOPGCPREC 9-98 that a separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. § 
4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additional disability is shown, a veteran rated 
under 5257 can also be compensated under 5003 and vice versa.

In this case, however, the record does not reflect the Veteran is 
entitled to a separate rating under Diagnostic Code 5257.  The 
Board acknowledges that it stated in the April 2009 remand that 
the December 2004 VA medical examination did not include findings 
as to whether there were symptoms of instability in addition to 
limitation of motion.  However, this examination did state that 
there were no findings of recurrent subluxation, locking pain, or 
joint effusion.  Moreover, the January 2010 VA medical 
examination specifically found there was no instability, 
subluxation, or malalignment of the left knee.  In short, the 
Veteran does not have recurrent subluxation and/or instability to 
warrant consideration of Diagnostic Code 5257.

In making the above determination, the Board considered whether 
staged ratings under Hart, supra, are appropriate for the 
Veteran's service-connected left knee disorder.  However, the 
Board finds that there were no distinctive period(s) where his 
symptomatology for this disability met or nearly approximated the 
criteria beyond what is already in effect.  Therefore, assigning 
additional staged ratings for this disability is not warranted.

The Board also notes that the regulations provide that in 
exceptional cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. 
§ 3.321(b)(1).  As detailed below, however, the Board concurs 
with the RO's determination that extraschedular consideration is 
not warranted for the Veteran's service-connected left knee 
disorder.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the 
rating schedule is inadequate to evaluate a claimant's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an extra-
schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected left knee 
disorder with the established criteria found in the rating 
schedule.  Here, the competent medical and other evidence of 
record, to include the Veteran's own contentions, reflect his 
service-connected disability is primarily manifested by pain and 
resulting slight limitation of motion.  Such symptomatology is 
fully addressed by the rating criteria under which the service-
connected left knee disorder is currently rated.  There are no 
additional symptoms of the service-connected left knee that is 
not addressed by the rating schedule.  Therefore, the Board finds 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology for this service-connected 
disability.  As such, the Board finds that the rating schedule is 
adequate to evaluate the Veteran's disability picture.

The Board also notes that nothing in the record reflects the 
Veteran was hospitalized for his service-connected left knee 
disorder during the pendency of this case.  As such, he clearly 
does not have frequent periods of hospitalization.  

The Veteran has indicated that his left knee has caused problems 
with his occupational duties of kneeling and squatting in his 
employment as a mechanic.  However, the Board is of the opinion 
that such impairment has been adequately compensated by the 
current schedular rating.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability."  See also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In this case, the December 2004 VA 
examination noted the Veteran had not lost time from work due to 
his service-connected left knee.  He also indicated at the 
January 2010 VA examination that he makes accommodations in his 
work place by sitting instead of kneeling.  Accordingly, the 
examiner found that the left knee did not cause marked 
interference with employment at the current time because he was 
able to compensate by using such accommodations.

Consequently, the Board concludes that consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

Lastly, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim of entitlement to a total 
rating based upon individual unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the record.  

In this case, the Veteran's left knee disorder is his only 
service-connected disability.  The Board finds that a claim for a 
TDIU is not raised by the record as the evidence of record fails 
to show that the Veteran is unemployable due to this service-
connected disability.  In fact, as detailed above, the Veteran is 
currently employed as a mechanic, and he is able to make 
accommodations for his left knee in this work.  The Board 
reiterates that it is of the opinion that the level of 
occupational impairment caused by the left knee is adequately 
reflected by the current 10 percent rating.

Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Initially, the Board notes that there is no indication of any 
problems pertaining to the Veteran's left hip, right knee, or 
either ankle during his active service.  Moreover, there is no 
indication of any of these claimed disabilities until years after 
his separation from service nor does the Veteran contend 
otherwise.  In fact, he has acknowledged, to include at his VA 
medical examinations, that these disabilities originated after 
his separation from service.

The Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it 
found that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
low back condition); see also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability.).

In addition, there is no competent medical or other evidence 
which directly links these disabilities to active service.  
Rather, as already indicated, the Veteran contends these 
disabilities are secondary to his service-connected left knee 
disorder.

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The impact one disability has upon another is not something 
subject to lay observation; a lay person can describe visible 
symptomatology, and whether an injury occurred, but cannot relate 
whether one disability caused or permanently aggravated another.  
Such a relationship is of the type that competent medical 
evidence is required, and nothing in the record indicates the 
Veteran has the requisite knowledge, skill, experience, training, 
or education to render a medical opinion.  See 38 C.F.R. § 
3.159(a)(1).  Moreover, this finding is supported by the recent 
holding of Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in 
which the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held in the context of a claimant contending 
secondary service connection that the Veteran's own conclusory 
generalized statement that his service illness caused his present 
medical problems was not enough to entitle him to a medical 
examination.  If such a contention was not sufficient to warrant 
a medical examination, it is clear that it is not sufficient to 
warrant a grant of service connection.

Despite the foregoing, the Board notes, as mentioned in the 
Introduction, that the Veteran was accorded the January 2010 VA 
medical examination in part to evaluate his claim of secondary 
service connection.  Following evaluation of the Veteran, the 
examiner opined that it was less likely than not that the 
disability of the left hip, right knee, and bilateral ankles 
first manifested during the Veteran's period of service or is 
medically related to disease or injury in the service.  Moreover, 
it was less likely than not that current disability of the left 
hip, right knee, and bilateral ankles were caused or aggravated 
by the service-connected left knee disorder.  In support of this 
opinion, the examiner noted the circumstances of the Veteran's 
in-service left knee problems, and that the Veteran gave a 
history of joint pain in the right knee, ankles, and hip 
beginning at least 6 to 14 years after the injury.  The examiner 
stated that an injury to a joint which would be significant 
enough so as to cause subsequent arthritis or other chronic 
condition of a joint would more likely than not be symptomatic at 
the time of the injury or shortly thereafter.  The lack of 
documentation of symptomatology of the right knee, left hip or 
ankles at the time of the injury or within the next year made it 
less likely that significant injury of the joints occurred at 
that time.  Further, the examiner stated there was no history of 
prolonged abnormality of gait resulting in excessive weight 
bearing on the contralateral leg so as to cause accelerated 
degenerative changes of the joints of the right leg.

In short, the only competent medical opinion of record which 
addresses the Veteran's contention of secondary service 
connection is against the claim, and is supported by stated 
rationale consistent with the Veteran's confirmed medical 
history.  The Board also reiterates that it already determined 
this examination was based upon an adequate foundation, and was 
adequate for resolution of this case.

In view of the foregoing, the Board finds that the preponderance 
of the competent medical and other evidence of record is against 
the Veteran's claims of service connection for his disabilities 
of the left hip, right knee, and both ankles, to include as 
secondary to his service-connected left knee disorder.

Conclusion

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the Veteran's current 
appellate claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the benefits sought on appeal must be 
denied.


ORDER

Entitlement to a rating in excess of 10 percent for service-
connected left knee disorder is denied.

Entitlement to service connection for a left hip disorder, to 
include as secondary to service-connected left knee disorder, is 
denied.

Entitlement to service connection for a right knee disorder, to 
include as secondary to service-connected left knee disorder, is 
denied.

Entitlement to service connection for a left ankle disorder, to 
include as secondary to service-connected left knee disorder, is 
denied.

Entitlement to service connection for a right ankle disorder, to 
include as secondary to service-connected left knee disorder, is 
denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


